Citation Nr: 0324603	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for internal derangement of 
the right knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966, with additional service in the Army National Guard and 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in June 2002.  The veteran later elected 
to appear at a videoconference hearing in July 2002.  The 
veteran was scheduled for a videoconference hearing in April 
2003 and notified of the hearing date in March 2003.  The 
veteran submitted a statement in April 2003 wherein he 
withdrew his request for a hearing and asked that his case be 
considered based on the evidence of record.  Accordingly, his 
request for a hearing is considered to be withdrawn and the 
Board will adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  The veteran does not experience internal derangement of 
the right knee due to in-service trauma.  

2.  The veteran's current right knee internal derangement is 
not related to military service.


CONCLUSION OF LAW

Internal derangement of the right knee is not the result of 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from August 1963 to August 
1969, with additional unverified service in the Army National 
Guard (ARNG) and Army Reserve from September 1966 to April 
1989.

The SMRs obtained from the National Personnel Records Center 
(NPRC) covered a period from 1963 to 1987.  The records did 
not document any type of knee injury in service, especially 
in 1974.  The veteran was noted to have a 1-1/2 scar on the 
right knee at the time of his entrance physical examination 
in August 1963.  There was no mention of the source of the 
scar or whether it represented a prior injury and treatment.  
The veteran did not report any type of right knee problems at 
the time of an entry physical examination for the Army 
Reserve in December 1981.  A periodic physical examination, 
dated in March 1987, noted a scar on the right patella; 
however, the veteran did not report any prior injury to the 
right knee on his Report of Medical History at that time.  

The veteran's claim for disability compensation benefits was 
received at the RO on November 20, 2000.  He said that he had 
injured his right knee while at summer camp with the ARNG in 
1974.  He said that he was running and tripped over a wire 
and struck his right knee on a tree stump.  He said that the 
knee was getting worse and that he had had surgery on the 
knee in 1999.  

The veteran's private medical records from R. Schatzman, 
M.D., were associated with the claims file in February 2001.  
The records document treatment provided from September 1999 
to April 2000.  The veteran was originally seen in September 
1999 with complaints of pain in the right knee of two weeks 
duration.  Dr. Schatzman recorded a history, as provided by 
the veteran, of an injury in service 20 years earlier.  X-
rays of the right knee were interpreted as normal.  A 
magnetic resonance imaging (MRI) test, dated in September 
1999, noted a tear of the posterior horn of the medical 
meniscus.  The veteran was seen on November 22, 1999, for 
increased pain in the right knee.  He had stepped into a hole 
approximately a week earlier.  The entry noted that he was 
evaluated at an emergency room and x-rays were said to be 
normal at that time.  The veteran desired to have surgery on 
his right knee.  A November 23, 1999, entry noted the results 
of the MRI.  The veteran was also noted to have had a 
previous open meniscectomy.  The veteran underwent 
arthroscopy and medial meniscectomy that same date.  The 
remainder of the records relate to the veteran's recovery and 
further progress after the surgery.

The RO attempted to obtain medical records for the veteran 
from Sparks Regional Medical Center (Sparks) and Reynolds 
Army Hospital at Ft. Sill, Oklahoma.  Both facilities 
reported that they had no records for the veteran.  Sparks 
reported they had no records at all of the veteran.  Reynolds 
Army Hospital reported that any records they had would have 
been forwarded to the NPRC.

The veteran provided copies of the pertinent medical and 
personnel records with his notice of disagreement in December 
2001.  The records documented an injury to the right knee in 
July 1974 while the veteran was performing two weeks of 
active duty for training.  Records show that the injury was 
sustained when he tripped over some "commo" wire while 
engaging in a military exercise.  He struck his right knee on 
a tree stump.  A line of duty determination found that the 
injury was sustained in the line of duty.  The veteran was 
initially thought to have a probable torn meniscus.  An 
admission note from the Holt-Krock Clinic noted that x-rays 
of the right knee were negative.  The final evaluation of 
July 29, 1974, noted that the right knee was considered 
normal.  The veteran did not have surgery of any type during 
his hospitalization.

The veteran was afforded a VA orthopedic examination in April 
2002.  The examiner recounted the veteran's history of a 
right knee injury in 1974.  The examiner noted that the 
veteran claimed to have had problems with his right knee all 
along since that time.  The veteran complained of pain and 
locking up of the right knee since his surgery in November 
1999.  On physical examination the examiner reported a scar 
on the right knee.  X-rays of both knees were interpreted to 
show early atrophic joint space losses with minimal 
degenerative hypertrophic osteophytosis that was consistent 
with the veteran's age.  The examiner noted that he had 
reviewed the claims file, including the records from Dr. 
Schatzman.  He noted that the SMRs did not reflect any 
treatment for right knee pain and that the veteran had a scar 
on the right knee at the time he entered the service in 1963.  
The examiner then reviewed the records provided by the 
veteran that dealt with his treatment in July 1974.  The 
examiner noted that the veteran was discharged from the 
hospital with findings of a normal knee.  The examiner also 
noted the surgical treatment in November 1999.  The diagnosis 
was painful right knee with a normal examination (pending x-
ray report).  The examiner opined that the veteran's painful 
right knee condition was not secondary to his fall in 1974 
where an examination stated that he had a normal knee without 
any effusion and a normal examination of the right knee.  

II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002).

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran does not contend that his right knee was injured 
at any time during his initial period of active duty from 
1963 to 1966.  Further, he has limited his claim of his right 
knee derangement as being a residual from the injury he 
suffered in 1974, during a period of active duty for 
training.  He claims that he has suffered symptoms since that 
time. 

The evidence of record shows that the veteran was thoroughly 
evaluated at the time of his injury in July 1974.  Initially 
it was thought that he had a torn meniscus.  Nevertheless, 
subsequent medical records show that testing was negative, x-
rays were negative and the veteran was found to have a normal 
knee at the time of his discharge from the hospital on July 
29, 1974.

The later military physical examination reports from 1981 and 
1987 contain no reference to any type of incapacitating 
residual or even pain.  A scar on the right patella was noted 
in March 1987, a scar that was present when the veteran first 
entered military service in August 1963.

The records from Dr. Schatzman do not support the veteran's 
claim.  The veteran was not seen there until September 1999, 
approximately 25 years after his injury, when he was 
evaluated for complaints of right knee pain of two weeks 
duration.  Although Dr. Schatzman noted a history of a right 
knee injury 20 years earlier, he made no comment as to that 
injury being related to any current symptomatology.  An MRI 
from September 1999 noted a tear of the posterior horn of the 
medial meniscus.  While there was no medical opinion to state 
when the tear occurred, there is no reason to believe that 
the tear was present from 1974, especially when the veteran 
noted an onset of pain approximately two weeks before seeing 
Dr. Schatzman.

The April 2002 VA examiner reviewed the objective evidence of 
record and concluded that the veteran's current knee problem 
was not related to the injury from July 1974.  He cited to 
the contemporaneous medical records from 1974, as well as the 
records from Dr. Schatzman, and concluded that the veteran's 
right knee was considered to be normal at the time of his 
discharge from the hospital in 1974.

While the veteran has related his disability to the July 1974 
injury, and is capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge. . ."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, without persuasive evidence linking the current 
knee disability to military service, this claim must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for right knee disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which became effective on November 9, 2000, just 
prior to the submission of the veteran's claim.  VA has also 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to complete a claim in this case.  The RO wrote to him 
in November 2000 and informed him of receipt of his claim and 
that he would be contacted again for any additional 
information or evidence that would be needed to substantiate 
his claim.  There is no additional information or evidence 
needed to complete his claim.

Under 38 U.S.C.A. § 5103, certain notices must be provided by 
the Secretary when in receipt of a complete or substantially 
complete application.  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Secretary is to 
advise the claimant of the information and evidence that is 
to be provided by the claimant and that which is to be 
provided by the Secretary. 38 U.S.C.A. § 5103(a) (West 2002).  
In those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  38 
U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b) (2003), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The RO wrote to the veteran in February 2001 and provided 
detailed information on what he needed to submit in order to 
substantiate his claim.

The RO notified the veteran in April 2001 of receipt of Dr. 
Schatzman's records.  He was also notified that attempts were 
made to obtain the records from Sparks and Reynolds Army 
Hospital.  He was told that the RO had made an additional 
query for the records and that it was his responsibility to 
obtain the records if they were not obtained by the RO.  
Finally, he was informed that if the material was not 
received in 30 days, the RO would proceed to adjudicate his 
claim.

The RO denied the veteran's claim in November 2001.  Notice 
of the denial was provided that same month.  The veteran was 
informed that there was no evidence of a right knee problem 
in service.  The veteran was also informed that repeated 
requests for records from Sparks and Reynolds Army Hospital 
were negative for any records.

The veteran submitted his own copies of the pertinent medical 
records in December 2001 when he submitted his notice of 
disagreement.  The RO wrote to the veteran in January 2002 to 
explain about the opportunity to have his case reviewed by a 
Decision Review Officer (DRO) and what would happen in the 
development of his case.  The veteran elected to have a DRO 
review.

The veteran's claim remained denied and he was issued a 
statement of the case (SOC) in May 2002 that addressed the 
entire development of his claim up to that point.  The SOC 
addressed the procedural aspects of the case, provided a 
recitation of the pertinent statutes and regulations, and 
discussed the application of the evidence to the veteran's 
claim.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He was notified of the 
evidence necessary to establish service connection.  He was 
kept informed of the evidence developed by VA.  The rating 
decision, and SOC informed the veteran as to why the evidence 
was not sufficient to allow for the grant of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2003).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, the RO wrote to the veteran in February 2001 
and informed him of the evidence needed to establish his 
claim.  The RO requested records from the several sources 
identified by the veteran.  The RO was able to obtain private 
treatment records and the veteran's SMRs.  The RO was unable 
to obtain records from Sparks and Reynolds Army Hospital; 
however, the veteran was provided notice of the RO's attempts 
and lack of success.  

In any event, the necessary records were provided by the 
veteran himself in December 2001.  He was then afforded a VA 
examination for the purposes of ascertaining his current 
status and obtaining a medical opinion of any possible nexus 
between the veteran's current status and the injury from July 
1974.  The veteran was scheduled for a videoconference 
hearing but later withdrew that request and asked that his 
claim be considered based on the evidence of record.  No 
outstanding evidence has been identified by the veteran.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367- 68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to service connection for internal derangement of 
the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



